 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SAILAJA M. PAIDIPATY (NYBN 5160007)
   RYAN REZAEI (CABN 285133)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, CA 94102-3495
 7           Telephone: 415-436-7200
             Fax: 415-436-7234
 8           sailaja.paidipaty@usdoj.gov
             ryan.rezaei@usdoj.gov
 9
     Attorneys for United States of America
10
                                      UNITED STATES DISTRICT COURT
11
                                   NORTHERN DISTRICT OF CALIFORNIA
12
                                          SAN FRANCISCO DIVISION
13

14   UNITED STATES OF AMERICA,                        ) Case No. 19-0711 CRB
                                                      )
15           Plaintiff,                               ) [PROPOSED] PROTECTIVE ORDER
                                                      )
16      v.                                            )
                                                      )
17   CINTHIA MIRAMONTES RODRIGUEZ,                    )
               a/k/a “Cynthia Rodriguez,”             )
18      a/k/a “Cynthia Rodriguez Navarro,” and        )
                                                      )
19   BRAYAN JOSIAS LOPEZ TORRES                       )
                                                      )
20                                                    )
             Defendants.                              )
21

22

23
             With the agreement of the parties, the Court enters the following Protective Order:
24
             The defendants are charged with controlled-substances offenses. Upon receipt of discovery
25
     requests, the United States will produce to defense counsel documents and other materials pertaining to
26
     the defendants and the charged offenses.
27
             The United States will produce the same discovery to defense counsel in the following related
28

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1 cases: United States v. Jose Arteaga-Vasquez and Roman Arteaga-Vasquez, No Cr 19-0287 CRB,

 2 United States v. Isa Cruz, et al, No Cr 19-0343 CRB, United States v. Eduardo Alfonso Viera-Chirinos,

 3 et al, No Cr 19-0367 CRB, and United States v. Andy Reanos Moreno, et al, No Cr 19-0381 CRB,

 4 (collectively, the “Related Cases”).

 5          The discovery to be provided includes documents or other materials falling into the following

 6 categories (collectively, “Protected Information”):

 7          1.      Sealed court orders authorizing the interception of wire and electronic communications

 8 over telephones, and associated documents, as set forth in Attachment A, that contain Personal

 9 Identifying Information (“PII”) of the defendants and third parties (including without limitation any

10 person’s date of birth, social security number, residence or business address, telephone numbers, email

11 addresses, driver’s license number, professional license number, family members’ names, or criminal

12 histories), as well as information regarding potential targets of investigation;

13          2.      Other court filings, including warrants for premises, vehicle trackers, and cell phone

14 location data, and associated documents, as set forth in Attachment B, that contain PII of defendants and

15 third parties; and

16          3.      Audio and video recordings involving confidential sources and undercover officers.

17          To ensure that Protected Information is not subject to unauthorized disclosure or misuse,

18          IT IS HEREBY ORDERED that, notwithstanding any sealing order, the government may

19 produce the documents in Attachments A and B relating to this investigation as necessary to comply

20 with its discovery obligations.

21          IT IS FURTHER ORDERED that the documents listed in Attachment A, as well as audio and

22 video recordings involving confidential sources and undercover officers, shall be produced to defense

23 counsel of record, their investigators, assistants, employees, and any experts retained to assist with

24 preparation of the defense in the captioned case, so long as they have reviewed and agreed to be bound

25 by this Order (collectively, “the defense team”). The defense team may review the documents and

26 recordings with the defendant, but shall not provide the defendant with copies of, or permit the

27 defendant to make copies of, or have unsupervised access to these documents and recordings.

28          IT IS FURTHER ORDERED that the documents listed in Attachment B shall be produced to

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1 the defendant in addition to the defense team. However, these documents shall not be disseminated or

 2 disclosed to anyone other than the defendant and the defense team, except upon the express

 3 authorization of this Court.

 4          All materials containing Protected Information shall be stamped on their face “PROTECTED

 5 INFORMATION – SUBJECT TO PROTECTIVE ORDER.”

 6          The government and defense counsel are ordered to work together to ensure that these materials

 7 are protected, but that each defendant has as much access to the materials as can be provided consistent

 8 with this Court’s order.

 9          The defendants and all members of each defense team who receive discovery under this Order

10 shall be provided a copy of this Order along with those materials and shall initial and date the order

11 reflecting their agreement to be bound by it.

12          The materials provided pursuant to this protective order may only be used for the specific

13 purpose of preparing or presenting a defense in this matter, unless specifically authorized by the Court.

14          This Order shall also apply to any copies made of any materials covered by this Order.

15          IT IS FURTHER ORDERED that neither a defendant nor any member of the defense team

16 shall provide any discovery material containing Protected Information to any third party (i.e., any person

17 who is not a member of the defense team in this case or in the Related Cases) or make any public

18 disclosure of the same, other than in a court filing, without the government’s express written permission

19 or further order of this Court.

20          If a party files a pleading that contains or attaches Protected Information subject to this Order,

21 the Protected Information must be redacted from the public filing and filed under seal. The defense

22 team shall comply with Criminal Local Rule 56-1 to ensure that Protected Information is not improperly

23 disclosed.

24          IT IS FURTHER ORDERED that defense counsel shall return materials subject to this

25 Protective Order (including any copies) to the United States, or destroy such materials and certify to the

26 United States that they have been destroyed, within 14 days after whichever event occurs last in time:

27 dismissal of all charges against the defendant; defendant’s acquittal; defendant’s sentencing; or the

28 conclusion of any direct appeal. Should the defense team seek to retain copies of any materials subject

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1 to this protective order, the defense team may, within the time limits set out in the preceding sentence,

 2 request that the government provide copies of such materials with all Protected Information

 3 appropriately redacted. Government counsel shall provide such redacted copies within a reasonable

 4 time after the defense team’s request.

 5          The United States shall maintain materials subject to this Protective Order until the period for

 6 filing a motion under 28 U.S.C. § 2255 has expired. After the statutory period for filing a motion under

 7 28 U.S.C. § 2255 has expired, the United States is free to destroy documents and materials subject to

 8 this Order. If defendant is represented by counsel and files a motion pursuant to 28 U.S.C. § 2255, the

 9 United States will provide counsel with the documents and materials subject to this Protective Order

10 under the terms of this Order. Defendant’s attorney in any motion under 28 U.S.C. § 2255 shall return

11 the documents and materials subject to this Protective Order within 14 days after the district court’s

12 ruling on the motion or 14 days after the conclusion of any direct appeal of the district court’s order

13 denying the motion, whichever is later.

14          This stipulation is without prejudice to either party applying to the Court to modify the terms of

15 any protective order. This Court shall retain jurisdiction to modify this Order upon motion of either

16 party even after the conclusion of district court proceedings in this case.

17     IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                             United States Attorney
18

19
       Dated: April 2, 2020                                  ______/s/______________________________
20
                                                             SAILAJA M. PAIDIPATY
21                                                           RYAN REZAEI
                                                             Assistant United States Attorneys
22

23
       Dated: April 2, 2020                                  ____/s/_________________________________
24                                                           SHAWN HALBERT
                                                             Counsel for Defendant Cinthia Miramontes
25                                                           Rodriguez
26

27

28

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1    Dated: April 2, 2020

 2                                 ____/s/_________________________________
                                   RUBEN MUÑOZ
 3
                                   Counsel for Defendant Brayan Josias Lopez
 4                                 Torres

 5
      IT IS SO ORDERED.
 6

 7
      Dated: April 3, 2020         CHARLES R. BREYER
 8                                 Senior United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1                                 ATTACHMENT A

 2
     WIRETAP APPLICATIONS/ AFFIDAVITS/ ORDERS
 3
            Docket Number          Warrant/Order Date          Description
 4            18-91068                10/22/2018           Target Telephone 1
 5            19-91068                 1/14/2019         Target Telephones 2-4
              19-90197                  3/1/2019           Target Telephone 5
 6            19-90449                 5/23/2019        Target Telephones 3, 6-11
 7            19-90497                  6/4/2019        Target Telephones 10, 12
              19-90617                 7/16/2019        Target Telephones 12-16
 8            19-90657                 7/26/2019        Target Telephones 17-18
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1                                 ATTACHMENT B

 2

 3 PEN REGISTER APPLICATIONS/ORDERS

 4          Docket Number          Warrant/Order Date   Description
              18-70038                 1/17/2018        1 telephone
 5                                                      1 telephone
              18-90416                 4/27/2018
 6            18-90889                 8/29/2018        1 telephone
              18-91088                10/29/2018        1 telephone
 7            19-90042                 1/17/2019        2 telephones
 8            19-90063                 1/24/2019        1 telephone
              19-90135                  2/8/2019        1 telephone
 9            19-90238                 3/14/2019        1 telephone
              19-90239                 3/14/2019        1 telephone
10
              19-90240                 3/14/2019        1 telephone
11            19-90262                 3/22/2019        1 telephone
              19-90259                 3/21/2019        1 telephone
12
              19-90258                 3/21/2019        1 telephone
13            19-90260                 3/21/2019        1 telephone
              19-90287                 3/29/2019        1 telephone
14
              19-90345                 4/17/2019        1 telephone
15            19-90346                 4/17/2019        1 telephone
              19-09376                  5/2/2019        2 telephones
16            19-90406                 5/13/2019        1 telephone
17            19-90407                 5/13/2019        1 telephone
              19-90408                 5/13/2019        1 telephone
18            19-90417                 5/15/2019        1 telephone
19            19-90462                 5/24/2019        1 telephone
              19-90539                 6/19/2019        1 telephone
20            19-90540                 6/19/2019        1 telephone
21 LOCATION DATA FOR CELLULAR TELEPHONES WARRANT APPLICATIONS/ORDERS

22
            Docket Number          Warrant/Order Date   Description
23
              17-71623                 12/5/2017        1 telephone
24            18-70038                 1/17/2018        1 telephone
              18-70209                 2/22/2018        1 telephone
25
              18-70610                 4/27/2018        1 telephone
26            18-70767                 6/4/2018         1 telephone
              18-71211                 8/31/2018        1 telephone
27                                                      1 telephone
              18-91068                10/22/2018
28            18-71539                10/29/2018        1 telephone

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1             18-71540               10/29/2018        1 telephone
               18-71551               11/1/2018         1 telephone
 2
               18-71648               11/20/2018        1 telephone
 3             19-90023               1/14/2019         3 telephones
               19-70102               1/17/2019         2 telephones
 4
               19-70116               1/18/2019         1 telephone
 5             19-70198                2/7/2019         2 telephones
               19-70211                2/8/2019         1 telephone
 6             19-90197                3/1/2019         1 telephone
 7             19-70394               3/15/2019         1 telephone
               19-70393               3/15/2019         1 telephone
 8             19-70395               3/15/2019         1 telephone
 9             19-70418               3/21/2019         2 telephones
               19-70420               3/21/2019         1 telephone
10             19-70435               3/22/2019         1 telephone
               19-70434               3/25/2019         1 telephone
11
               19-70486               3/29/2019         1 telephone
12             19-70542               4/15/2019         1 telephone
               19-70603               4/22/2019         1 telephone
13
               19-70670                5/2/2019         1 telephone
14             19-70671                5/2/2019         1 telephone
               19-70741                5/13/2019        2 telephones
15                                                      1 telephone
               19-70742                5/13/2019
16             19-70744                5/13/2019        1 telephone
               19-70751               5/14/2019         1 telephone
17             19-70817               5/24/2019         1 telephone
18             19-70909               6/11/2019         2 telephones
               19-70945               6/17/2019         1 telephone
19             19-70958               6/19/2019         1 telephone
               19-70959               6/19/2019         1 telephone
20
               19-70960               6/19/2019         1 telephone
21             19-90449               5/22/2019         7 telephones
               19-90497                6/4/2019         1 telephone
22

23
     VEHICLE TRACKING WARRANT APPLICATIONS/ORDERS
24
            Docket Number          Warrant/Order Date   Description
25            17-71672                12/18/2017         1 vehicle
              18-71647                11/20/2018         1 vehicle
26
              19-70121                 1/23/2019         1 vehicle
27            19-70120                 1/23/2019         1 vehicle
              19-70141                 1/29/2019         1 vehicle
28
              19-70182                  2/5/2019         1 vehicle
     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
 1             19-70411                3/20/2019              1 vehicle
               19-70416                3/21/2019              1 vehicle
 2
               19-70419                3/21/2019              1 vehicle
 3             19-70422                3/21/2019              1 vehicle
               19-70745                5/13/2019              1 vehicle
 4
               19-70750                5/14/2019              1 vehicle
 5             19-70823                5/28/2019              1 vehicle
               19-70824                5/28/2019              1 vehicle
 6

 7 PREMISES, VEHICLE, AND ELECTRONIC DEVICE SEARCH WARRANT

 8 APPLICATIONS/ORDERS

 9          Docket Number          Warrant/Order Date     Description
              19-71143                 7/26/2019          1 premises
10
              19-71175                 8/5/2019           1 premises
11            19-71176                 8/5/2019           1 premises
              19-71177                 8/5/2019         1 mobile device
12            19-71178                 8/5/2019            1 vehicle
13            19-71179                 8/5/2019           1 premises
              19-71181                 8/5/2019           1 premises
14            19-71182                 8/5/2019           1 premises
15            19-71182                 8/5/2019            1 vehicle

16 POLE CAMERAS

17          Docket Number          Warrant/Order Date        Description
18            18-90330                  4/9/2018             1 location
              19-90062                 1/26/2019             1 location
19

20

21

22

23

24

25

26

27

28

     [PROPOSED] PROTECTIVE ORDER
     19-0711 CRB
